


Exhibit 10.74.4

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote omissions.

 

Agreement No.     

of sale and purchase of the project documentation

 

Moscow

01 July 2008

 

Limited liability company (OOO) “Industrial and Financial company”, hereinafter
referred to as the “Seller”,in the person of its General Director Iskenderov
S.N., acting on the basis of the Charter, on the one side, and

 

Closed joint-stock company “Set televissionnykh stantsiy”, hereinafter referred
to as the “Buyer”,in the person of its Chief Executive Officer Shklyar Y.B.,
acting on the basis of the Power of Attorney No. 167 of 01.02.2006 , on the
other side, collectively referred to as the “Parties”, have concluded this
Agreement as to the following:

 

1. SUBJECT OF THE AGREEMENT

 

1.1.  The Seller undertakes to transfer into ownership of the Buyer the Project
specification documents for carrying out the works in the office block at the
address: Moscow, Krylatskyie Cholmy str., opposite the buildings 1-3, floors
14-26 (hereinafter – “Documentation”). The content list of this Documentation is
specified in Appendix No. 1, being an integral part hereof. The Buyer undertakes
to accept and pay for the Documentation.

 

1.2.  The documentation is a rightful property of the Seller and is free of
rights of any third parties.

 

1.3.  The Documentation becomes the property of the Buyer on the basis of a
transfer and acceptance act (hereinafter – the “Act”), to be signed within 5
working days from the date of conclusion of this Agreement.

 

1.4. The transfer of the Documentation shall be made at the address: Moscow,
Lesnaya str.,3.

 

2.  PRICE OF THE AGREEMENT AND SETTLEMENT PROCEDURE

 

2.1.  The price of the Documentation amounts to 8 747 800,43, inclusive of VAT
18% - 1 334 410, 23 Rubles. The Seller shall submit an invoice to the Buyer
within 3 banking days from signing of the Act.

 

2.2. The payment shall be effected within 30 calendar days from the date of
submission of the invoice in Russian Rubles by a bank transfer to the Sellers’
settlement account.

 

2.4.  The date of writing off of the amounts from the Buyer’s settlement account
is considered as the date of payment.

 

3. OBLIGATIONS OF THE PARTIES:

 

3.1.     The obligations of the Seller:

 

3.1.1.  To transfer the Documentation and sign an Act in the time as hereby
stipulated.

 

--------------------------------------------------------------------------------


 

3.1.2.  To hand over to the Buyer along with the Documentation the original of
the designer’s approval of the transfer of the Documentation to third parties
(OOO “Architect’s office of Sergey Estrin”- hereinafter the “Contractor”) issued
by the Contractor in accordance with clause 763 of the Civil Code of RF.

 

3.2.  The obligations of the Buyer:

 

3.2.1.  To accept the Documentation and sign an Act in the time as hereby
stipulated.

 

3.2.2. To effect payment for the Documentation according to the procedure and in
the time as herein specified.

 

6. RESPONSIBILITY OF THE PARTIES

 

6.1.  For breach of the obligations provided for by para. 3.1 hereof the Seller
shall pay a penalty at the rate of 0,01 % of the value of the Documentation for
each day of delay, but the penalty amount should not exceed 10% of its value.

 

6.2.  For default in payment for the transferred Documentation the Buyer shall
pay a penalty at the rate of 0,01% of the value of the Documentation, but the
penalty amount should not exceed 10% of its value.

 

7. FINAL PROVISIONS

 

7.1.  This Agreement shall come into force from the moment of its signing by the
Parties and shall be valid till complete fulfillment of the obligations by the
Parties.

 

7.2.  In all other respects that are not specified in the clauses and conditions
of this Agreement the Party shall adhere to the legislation of the Russian
Federation.

 

7.3.  All disputes that may arise at any stage of implementation of this
Agreement shall be settled by way of negotiations where the Parties shall do
their best to find compromise solutions acceptable for elimination of mutual
claims.

 

7.4.  For consideration of the claims made by the Parties towards each other and
sending relevant responses a 30-day period is established from the date of their
receipt.

 

7.5.  The disputes for which the Parties failed to reach an agreement are to be
settled in the Arbitration court of the city of Moscow.

 

7.5.  All appendices to this Agreement are to be considered its integral part.

 

7.6.  Any alterations and addenda to this Agreement shall be valid only if made
in written form and signed and sealed by duly authorized representatives of the
Parties.

 

7.7.  Any arrangement between the Parties involving new obligations not provided
for by this Agreement should be confirmed by the Parties in written form as an
addendum to this Agreement.

 

7.8.  This Agreement is drawn up in the Russian language in 2 originals, one
original for either of the Parties.

 

--------------------------------------------------------------------------------


 

8. DETAILS OF THE PARTIES

 

Lessor

 

Lessee

Limited liability company “Industrial and Financial company”

Address: 121609, Moscow, Rublevskoe shosse, h.28
GRAPHIC [g202013kui001.gif] [**]
p/c - Settlement Account No. [**]
Kievskoe OSB No 5278 “Sberbank Rossii
OAO” GRAPHIC [g202013kui002.gif]
Correspondent Account No. [**]
[**]

                             / Iskenderov S.N./

 

Closed joint-stock company “Set televissionnykh stantsiy”

Address: 123298, Moscow, 3 Khoroshevskaya
street, 2
TIN [**], KPP [**]
P/c - Settlement Account No. [**]
In OAO “Alfa-Bank” Moscow
Correspondent Account No.  [**]
Moscow GTY Bank Rossii
[**]
[**]
[**]

                                           / Shklyar Y.B./

 

--------------------------------------------------------------------------------


 

Supplement No.1

to the contract No.     dated July 1, 2008

of sale and purchase

 for project documentation  

 

Project documentation

 

 

No.

 

Type of works

 

Cost without
VAT, rub

 

VAT, rub.

 

Total, rub.

 

Content

 

1

 

Work documentation – architectural and planning decisions of the 14-21th,
24-26th floors

 

4 136 531,59

 

744 575,69

 

4 881 107,28

 

7 vol.

 

2

 

Work documentation – engineering solutions on electrical equipment, electric
lighting, ventilation and conditioning of the 14-21th, 24-26th floors

 

1 266 050,20

 

227 889,04

 

1 493 939,24

 

6 vol.

 

3

 

Work documentation - design of automatic fire fighting systems of the 14-21th,
24-26th floors

 

1 024 470,00

 

184 404,60

 

1 208 874,60

 

6 vol.

 

4

 

Work documentation – architectural and planning decisions of the
22th-23th floors

 

835 852,59

 

150 453,47

 

986 306,06

 

1 volume

 

5

 

Work documentation - engineering solutions on ventilation and conditioning of
the 22th-23th floors

 

150 485,81

 

27 087,44

 

177 573,25

 

1 volume

 

TOTAL

 

8 747 800,43

 

 

 

 

The Buyer

 

The Seller

 

 

 

Limited Liability Company «Industrial and
financial company »

 

Closed joint-stock company «Net of
television stations»

 

 

 

                            /Iskenderov S.N.

 

 

 

 

                            /Shklyar Yu.B./

 

--------------------------------------------------------------------------------
